DETAILED ACTION
	This action is responsive to 07/26/2022.
	Claims 1-12 and 17-20 are pending.
	Claims 13-16 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
Claim Objections
Claim 6 is objected to because of the following informalities:  In line 9, change “the first driving circuit” to “the first gate driving circuit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US Patent 10,707,281 B2), hereinafter Kuo, in view of Choi et al. (US Pub. 2021/0193758), hereinafter Choi, and Chen et al. (US Patent 10,713,989 B2), hereinafter Chen.
Regarding claim 1, Kuo discloses a display panel (display apparatus 100-see fig. 1A) comprising: a substrate (substrate 110-see fig. 1A) comprising a display area (display region DR-see fig. 1A) including a component area (first display region DR1 corresponding to a function module 140-see figs. 1A-1B) and a main area at least partially surrounding the component area (second display region DR2-see fig. 1A), and a peripheral area disposed outside the display area (non-display region (NDR)-see fig. 1A); a first main pixel circuit disposed in the main area (second pixels SP2-see fig. 1D); a first main display element arranged in the main area and electrically connected to the first main pixel circuit (each second pixel SP2 includes a second active element T2 within the second display region DR2-see fig. 1D with description in [col. 3, ll. 23-35]); a first auxiliary pixel circuit disposed in the peripheral area (at least one first active element T1 (T1 is, for example, a plurality-see [col. 3, ll. 23-35] and fig. 8B), the at least first active element disposed in the non-display region NDR-see fig. 8B, also [col. 11, ll. 21-58]); a first auxiliary display element arranged in the component area, electrically connected to the first auxiliary pixel circuit (first pixels SP1 include red, green, and blue subpixel elements disposed in the first display region DR1, and are electrically connected to the at least one first active element T1-see fig. 8B), and arranged in a same column as the first main display element (see fig. 1D); a pad unit arranged in the peripheral area and comprising a first main data pad and a first auxiliary data pad (see figs. 1C, 1D, and 1E with description in [col. 4, ll. 51-58], wherein first-group first signal lines FSL1 connect a data driving circuit 120 to the at least one first-group active elements T1 for supplying a data signal to first pixels SP1, and second-group first signal lines FSL2 connect the second active elements to the data driving circuit 120. The first- and second-group signal lines are inherently connected to the data drive 120 via data pads); a first main data line extending in a first direction and connecting the first main data pad to the first main pixel circuit, and configured to transmit a first data signal (i.e., second-group first signal lines FSL2-see figs. 1C-1E, also [col. 11, ll. 21-58]); and a first auxiliary data line extending in the first direction and connecting the first auxiliary data pad to the first auxiliary pixel circuit, and configured to transmit a second data signal (i.e., first-group first signal lines FSL1- see figs. 1C-1E, also [col. 11, ll. 21-58]).
Kuo does not appear to expressly disclose that the first auxiliary data line extends in the first direction in the peripheral area.
Chen, in the same field of endeavor (display panel with auxiliary display area), is relied upon to teach a first auxiliary data line that extends in a first direction in a peripheral area (see, for example, figs. 3-4, wherein second data lines (Data2) connect a main driving chip 5 and an auxiliary display area via scanning units 2 connected to corresponding switch units 4, to provide a first data signal to corresponding first data lines (Data1) in the auxiliary display area, wherein, the second data lines Data2 are disposed in a peripheral area).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Chen by running the second data lines (auxiliary data lines for the auxiliary display area), as taught by Chen, which constitutes combining prior art elements according to known methods to yield predictable results.
Kuo further discloses a first driving circuit 120 that provides driving signals to the pixels P (first pixels P1 and second pixels P2) to display an image according to image data (see [col. 3, ll. 36-38], [col. 5, ll. 65-col. 6, ll. 5], and figs. 1C-1E), in order to realize a high screen-to-body ratio (full screen) design (see [col. 1, ll. 27-31] and [col. 9, ll. 4-9]). However, Kuo is silent about the timing details for providing the data signal to the first pixels P1 and the second pixels P2 via respective signal lines (FSL1 and FSL2).
However, achieving a full screen design by driving a main display area and an auxiliary display area with the same image having a same voltage and timing information can be readily gleaned from the teachings of Choi (see, for example, figs. 1-3, which illustrates a display device 100 having a display area AA and a non-display area NAA provided outside the display area, the display area AA may include a transparent display area AA1, a buffer area AA2, and an opaque area AA3, a camera 500 is provided in the transparent area AA1 (fig. 3), wherein a transparent area pixel driving circuit (TPDC) for driving a transparent light emitting diode TOLED in the transparent area AA1, is disposed in the buffer area AA2 and connected to each TOLED in the transparent area AA1 by transparent area electrode lines TELa and TELb (see figs. 6-7 and [0097]), and wherein a data driver 300 supplies the same data signal to pixels in the transparent area AA1, the buffer area AA2, and the opaque area AA3 via data lines DL1 to DLd (as illustrated in fig. 2) in a normal driving method).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi with the inventions of Kuo and Chen by driving a main display area and an auxiliary (or component) display area with an image having the same voltage and timing information, as taught by Choi, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., to maximally enlarge a width of a display part displaying an image in a display apparatus-see Choi, [0005]).
Regarding claim 2, Kuo discloses wherein the pad unit further comprises a second main data pad, and the display panel further comprises: a second main display element arranged in the main area, electrically connected to the second main pixel circuit, and arranged in a different column from a column in which the first main display element is arranged (as clearly shown in fig. 1C, there are a plurality of second-group first signal lines FSL2, for each column of pixels in the second display region); and a second main data line extending in the first direction and connecting the second main data pad to the second main pixel circuit, and configured to transmit a third data signal (as shown in fig. 1E, each second-group signal line FSL2 is connected to respective second active elements of pixels (or subpixels) in each column, e.g., as shown in fig. 1E, each pixel SP2 comprises red, green and blue subpixels each having a second active element (ST21, ST22, and ST23) connected to a corresponding second-group first signal line FSL2).
Regarding claim 3, Kuo discloses wherein the first main pixel circuit and the first main display element overlap each other in plan view, and the second main pixel circuit and the second display element overlap each other in plan view (see fig. 1D, specifically pixel SP2, each having a second active element T2).
Regarding claim 4, Kuo discloses wherein a second portion of the second main data line overlapping the main area is longer than a first portion of the first main data line overlapping the main area (i.e., second-group first signal lines FSL2 corresponding to the first display region (DR1) are shorter than those in areas to the left and right of the first display region DR1 as evident in fig. 1D).
Regarding claim 5, Kuo discloses wherein the pad unit further comprises a second auxiliary data pad, the display panel further comprises: a second auxiliary display element arranged in the component area, electrically connected to the second auxiliary pixel circuit (first pixels P1, connected to first active elements T1 disposed in a non-display region NDR-see, for example, fig. 8B), and arranged in a same column as the second main display element (see fig. 8B).
Kuo in view of Chen and Choi further teaches a second auxiliary data line extending in the first direction in the peripheral area and connecting the second auxiliary data pad to the second auxiliary pixel circuit, and configured to transmit a fourth data signal, wherein: the third data signal input to the second main data pad has the same data voltage at the same timing as the fourth data signal input to the second auxiliary data pad; and the display area is located between the first auxiliary pixel circuit and the second auxiliary pixel circuit, as in claim 1 above.
Regarding claim 8, Kuo discloses wherein the second main display element and the first auxiliary display element are arranged in a same row (see, for example, figs. 1D and 8B, wherein each row corresponding to the first display region DR1 includes first pixels (SP1 or P1) and second pixels (SP2 or P2)), and the display panel further comprises: a first gate driving circuit disposed in the peripheral area (second driving circuit 130 (see fig. 1C) is a gate driving circuit disposed in the non-display region NDR); and a first gate line extending in a second direction and connecting the first gate driving circuit to the second main pixel circuit and the first auxiliary pixel circuit (as shown in, for example, fig. 1D, each second signal line (SSL) corresponding to the first display region DR1 (e.g., SSL1) may be connected to both the first pixels SP1 and the second pixels SP2 disposed in the same row-see [col. 10, ll. 37-40]).
Regarding claim 9, Kuo discloses further comprising: a third auxiliary pixel circuit arranged in the peripheral area, and arranged in a same row as the first auxiliary pixel circuit and connected to the first gate line (see, for example, fig. 8B, which illustrates a plurality of first active elements T1 disposed in the non-display region NDR); and a third auxiliary display element arranged in the component area, electrically connected to the third auxiliary pixel circuit, and arranged in a same row as the first auxiliary display element (as shown in fig. 8B, different first active elements T1 are connected to first pixels P1 disposed in the same row in the first display region DR1).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo of Chen and Choi, and further in view of Kang et al. (US Patent 10,186,191), hereinafter Kang.
Regarding claim 6, Kuo discloses further comprising: a third main pixel circuit and a fourth main pixel circuit disposed in the main area (see, for example, fig. 1D, wherein second pixels SP2 are arranged on either side of the first display region DR1 having the first pixels SP1); a third main display element arranged in the main area, electrically connected to the third main pixel circuit, and arranged in a same row as the first auxiliary display element (i.e., each of the second pixels SP2 have second active elements T2 connected to them in the main area, and the second pixels SP2 are arranged in the same row as the first pixels SP1, e.g., row corresponding to gate signal line SSL1-see fig. 1D); a fourth main display element arranged in the main area, electrically connected to the fourth main pixel circuit, and arranged in a same row as the second auxiliary display element (as shown in, for example, fig. 1D, there are four pixel rows corresponding to the first display region DR1, with second pixels SP2 in the same row as first pixels SP1 for each of the four rows); a first gate driving circuit disposed in the peripheral area (second driving circuit 130 (see fig. 1C)); a first gate line extending in a second direction and connecting the first driving circuit to the third main pixel circuit and the first auxiliary pixel circuit (the second driving circuit 130 (see fig. 1C) is a gate driving circuit and is connected to pixels in the same row (both first and second pixels SP1, SP2) via gate signal lines, e.g., SSL1-see fig. 1D).
Kuo further discloses that first pixels P1 in first display region DR1 and second pixels P2 in the second display region DR2 may share the first-group second signal lines SSL1 (see [col. 10, ll. 37-40]). However, Kuo in view of Chen and Choi does not appear to expressly disclose a second gate driving circuit, and a second gate line extending in the second direction and connecting the second gate driving circuit to the fourth main pixel circuit and the second auxiliary pixel circuit, wherein the display area is located between the first gate driving circuit and the second gate driving circuit.
Kang, in for example, fig. 2 with description in [col. 6, ll. 55-64], teaches a display device having a first display region DA1 and a second display region DA2 having different resolutions, wherein the display device comprises first and second scan driving units (20, 30) that transmit scan signals to a plurality of pixels PX1 and PX2, corresponding respectively to the first and the second display regions, via a plurality of scan lines SL, wherein, the first scan driving unit 20 and the second scan driving unit 30 may be synchronized with each other by a synchronized clock signal, and as shown in fig. 2, the display area DA (DA1, DA2) is disposed between the first and the second scan driving units (20, 30).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kang with the inventions of Kuo, Chen and Choi by utilizing dual scan drivers provided on either side of the display device, to provide scan signals to both the main and the auxiliary display regions of the display device, as taught by Kang, which constitutes combining prior art elements according to known methods to yield predictable results.
Regarding claim 7, Kang is further relied upon to teach wherein the first gate line and the second gate line arranged on a same row are spaced apart from each other in the second direction by the component area (see, for example, fig. 2, wherein a through portion H may be positioned in the second display region DA2 wherein a camera, sensor and the like may be mounted (see [col. 7, ll. 20-23]), and wherein the through portion separates scan signal lines from the first and second scan driving units).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Chen and Choi, and further in view of Bian (US Pub. 2020/0098313).
Regarding claim 10, Kuo, in for example, fig. 8B, illustrates a plurality of first active elements T1 disposed in the non-display region for driving the first pixels in the first display region DR1.
However, Kuo does not appear to expressly disclose a third auxiliary pixel circuit arranged in the peripheral area, and arranged in a same column as the first auxiliary pixel circuit and connected to the first auxiliary data line; and a third auxiliary display element arranged in the component area, electrically connected to the third auxiliary pixel circuit, and arranged in a same column as the first auxiliary display element.
Bian, in for example, fig. 12, illustrates multiple driving elements 32 disposed in a column direction in a first area 10, and electrically connected to light-emitting elements 21 disposed in a second area 20, and configured to drive the light-emitting elements 21.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Bian with the inventions of Kuo, Chen, and Choi so that driving elements corresponding to the display elements in the first display (auxiliary display) region are arranged in a column direction, as taught by Bian, which simply constitutes combining prior art elements according to known methods to yield predictable results.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view Chen and Choi, and further in view of Xiang et al. (US Patent 10,290,694), hereinafter Xiang.
Regarding claim 11, Kuo discloses further comprising an electrode connection line connecting the first auxiliary display element and the first auxiliary pixel circuit to each other (see, for example, fig. 8B, wherein first pixels P1 are connected to correspond first active elements T1 by lines (electrode connection line)) and Choi further teaches that the transparent area electrode lines (TEL) are made of a transparent metal 142 such as ITO (see [0090]).
However, Kuo in view of Chen and Choi does not appear to expressly teach an electrode connection line connecting the first auxiliary display element and the first auxiliary pixel circuit to each other, and comprising a first electrode connection line and a second electrode connection line including different materials from each other.
Xiang, in for example, figs. 17-20, illustrates a display device having a middle area (B1) in which a component is disposed, such as a camera, an earphone, or another component (see col. 18, ll. 18-43), wherein first and second conductive lines (21, 22) in the middle area are transparent, while other conductive lines (e.g., gate lines 12a, data lines 13a) that are not disposed in the middle area B1 are not transparent.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Xiang with the inventions of Kuo, Chen, and Choi by using transparent conductive lines in display areas requiring high transmittance, such as the middle area B1 Xiang, so as to not affect normal operation in in the middle area B1 (see col. 7, ll. 8-12).
Regarding claim 12, Kuo in view of Chen and Choi does not appear to expressly disclose wherein the first electrode connection line is arranged in the peripheral area and includes a conductive material, and the second electrode connection line is arranged in the component area and includes a transparent conductive oxide.
Xiang, in for example, figs. 17-20, illustrates a display device having a middle area (B1) in which a component is disposed, such as a camera, an earphone, or another component (see col. 18, ll. 18-43), wherein first and second conductive lines (21, 22) in the middle area B1 are transparent, while other conductive lines (e.g., gate lines 12a, data lines 13a) that are not disposed in the middle area B1 are not transparent.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Xiang with the inventions of Kuo, Chen, and Choi by using transparent conductive lines in display areas requiring high transmittance, such as the middle area B1 Xiang, so as to not affect normal operation in in the middle area B1 (see col. 7, ll. 8-12).

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Choi.
Regarding claim 17, Kuo discloses a display apparatus (display apparatus 100-see fig. 1A) comprising: a first main pixel circuit (second pixels SP2-see fig. 1D) and a first auxiliary pixel circuit (at least one first active element T1 (T1 is, for example, a plurality-see [col. 3, ll. 23-35] and fig. 8B), the at least first active element disposed in the non-display region NDR-see fig. 8B, also [col. 11, ll. 21-58]); a first main display element electrically connected to the first main pixel circuit and overlapping the first main pixel circuit in plan view (each second pixel SP2 in the second display area comprises an active element T2 respectively electrically connected to the second pixels P2-see fig. 1D with description in [col. 3, ll. 23-35], i.e., second active elements T2 overlap with second pixels P2-see figs. 1D and 8B); a first auxiliary display element electrically connected to the first auxiliary pixel circuit and arranged in a same column as the first main display element (see, for example, fig. 8B, wherein each first pixel P1 disposed in the same column as a second pixel P2, is connected to a first active element T1 in the non-display region NDR); a pad unit comprising a first main data pad and a first auxiliary data pad (the first and second pixels (SP1, SP2) are connected to a data driving circuit 120 disposed in the non-display region NDR (see fig. 1C) respectively by first-group first signal lines FSL1 and second-group first signal lines FSL2 for supplying image signals-the connection is inherently via data pads); a display driving circuit configured to transmit a first data signal to the first main data pad and a second data signal to the first auxiliary data pad so that the first main pixel circuit and the first auxiliary pixel circuit are driven (i.e., a first driving circuit 120 … the first driving circuit 120 is, for example, a data driving circuit that supplies data signals to pixels P1 and P2-see fig. 1C and [col. 3, ll. 36-45]); a first main data line extending in a first direction and connecting the first main data pad to the first main pixel circuit (i.e., second-group first signal lines FSL2-see [col. 4, ll. 51-58], also figs. 1C-1E); and a first auxiliary data line extending in the first direction and connecting the first auxiliary data pad to the first auxiliary pixel circuit (i.e., first-group first signal lines FSL1-see [col. 4, ll. 51-58], also figs. 1C-1E). 
Kuo further discloses that the first driving circuit 120 provides driving signals to the pixels P (first pixels P1 and second pixels P2) to display an image according to image data (see [col. 3, ll. 36-38], [col. 5, ll. 65-col. 6, ll. 5], and figs. 1C-1E), in order to realize a high screen-to-body ratio (full screen) design (see [col. 1, ll. 27-31] and [col. 9, ll. 4-9]). However, Kuo is silent about the timing details for providing the data signal to the first pixels P1 and the second pixels P2 via respective signal lines (FSL1 and FSL2).
However, achieving a full screen design by driving a main display area and an auxiliary display area with the same image having a same voltage and timing information can be readily gleaned from the teachings of Choi (see, for example, figs. 1-3, which illustrates a display device 100 having a display area AA and a non-display area NAA provided outside the display area, the display area AA may include a transparent display area AA1, a buffer area AA2, and an opaque area AA3, a camera 500 is provided in the transparent area AA1 (fig. 3), wherein a transparent area pixel driving circuit (TPDC) for driving a transparent light emitting diode TOLED in the transparent area AA1, is disposed in the buffer area AA2 and connected to each TOLED in the transparent area AA1 by transparent area electrode lines TELa and TELb (see figs. 6-7 and [0097]), and wherein a data driver 300 supplies the same data signal to pixels in the transparent area AA1, the buffer area AA2, and the opaque area AA3 via data lines DL1 to DLd (as illustrated in fig. 2) in a normal driving method).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi with the inventions of Kuo and Chen by driving a main display area and an auxiliary (or component) display area with an image having the same voltage and timing information, as taught by Choi, which constitutes combining prior art elements according to known methods to yield predictable results (i.e., to maximally enlarge a width of a display part displaying an image in a display apparatus-see Choi, [0005]).
Regarding claim 18, Kuo discloses wherein the display driving circuit comprises: an electrode unit comprising a first main data electrode and a first auxiliary data electrode; and a data driving circuit configured to output the first data signal to the first main data electrode and the second data signal to the first auxiliary data electrode (see, for example, [col. 11, ll. 36-54], wherein it is further disclosed that first and second driving chips provide signals (e.g., data and gate signals) to the first and second pixels (P1, P2) via the first and second active elements T1 and T2, e.g., via electrode layers of an organic light emitting diode (OLED) connected to the first or second active elements (see [col. 6, ll. 57]-[col. 7, ll. 5])).  
Regarding claim 19, Kuo discloses wherein the pad unit further comprises a second main data pad, the display apparatus further comprises: a second main pixel circuit; a second main display element electrically connected to the second main pixel circuit, overlapping the second main pixel circuit, and arranged in a same row as the first main display element (as shown in, for example, figs. 1C-1E also [col. 4, ll. 51-58], there are several second pixels SP2 arranged in a row, each having a corresponding second active element, and a plurality of second-group first signal lines FSL2 connecting second pixels disposed in the same column to the data driving circuit 120); and a second main data line extending in the first direction and connecting the second main data pad to the second main pixel circuit (i.e., second-group first signal lines FSL2-see figs. 1C-1E), wherein the display driving circuit is configured to transmit a third data signal to the second main data pad so that the second main pixel circuit is driven (the first driving circuit 120 provides driving signal to pixels P to display image data (see [col. 3, ll. 36-38]), specifically, the first driving circuit provides image display signals to the second pixels SP2 (or P2-see fig. 8B) via the plurality of second-group first signal lines).
Regarding claim 20, Kuo discloses further comprising a printed circuit board including lines configured for connecting the first main data electrode and the first auxiliary data electrode to the first main data pad and the first auxiliary data pad, respectively, wherein the display driving circuit is mounted on the printed circuit board, and the printed circuit board is mounted on the pad unit (see figs. 8A-8B with description in [col. 11, ll. 21-58]).  
Response to Arguments
Applicant’s arguments have been considered but are moot because of new ground(s) of rejections. Furthermore, Applicant’s arguments (see Applicant remarks, pg. 12-13) have been considered but are moot because the arguments are directed to a timing diagram not provided in the drawings or specification of the instant application as initially filed. Therefore, the limitation reciting “wherein the first data signal input to the first main data pad has the same data voltage at the same timing as the second data signal input to the first auxiliary data pad” is herein interpreted by the Examiner (as in [0139] of the specification of the instant application) to simply mean the same first data signal is supplied to the first main pixel circuit and the first auxiliary pixel circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627